Citation Nr: 1758704	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for a left (dominant) navicular fracture.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

In September 2017, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  Specifically, the Board finds that the Veteran is entitled to a new VA examination regarding the current severity of his service-connected left (dominant) navicular fracture (left wrist disability).  

During the September 2017 videoconference hearing, the Veteran testified that he has "flare-ups quite frequently, more than I used to" and described circumstances that cause his flare-ups, such as data entry on a computer or writing notes.  However, the Veteran's most recent VA examination in March 2016 indicated that he did not report flare-ups.  In addition, the Veteran reported symptoms during the September 2017 hearing that may be classified as neurological, e.g. his hand goes numb at times and he experiences numbness and tingling.  However, the March 2016 examination does not address neurologic symptoms.  Therefore, the Board will remand to afford the Veteran a new examination.

Further, the March 2016 examination does not comply with the final sentence of 38 C.F.R. § 4.59, which the United States Court of Appeals for Veterans Claims (the Court) found in the precedential decision, Correia v. McDonald, 28 Vet. App. 158 (2016), requires that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  As the appeal is being remanded for further development, and in the interest of affording the Veteran full due process, the Board will remand for an examination that is compliant with the Court's decision in Correia.

Finally, as the claim file is being returned, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since August 2017 and associate them with the claim file.  Attempts to obtain such records should be documented in the claim file.

2.  After completion of the above, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected left wrist disability.  All appropriate tests and studies should be conducted.  The medical rationale for all opinions expressed should be provided.

(a)  A copy of the claim file, including all relevant records and a copy of this Remand, should be reviewed by the examiner.  Review should be noted in the examiner's opinion.

(b)  In accordance with the latest worksheets for rating the disability, the examiner is to provide a detailed review of the Veteran's pertinent medical history, his current complaints and the nature and extent of any left wrist disability.  Specifically, the examiner is asked to address the Veteran's complaints of flare-ups and any neurological problems, including numbness and tingling.  A complete rationale for any opinions expressed must be provided.

(c)  In examining the wrist, the examiner is to specifically test for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

